DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 21-45 are pending in this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,119,632. Although the claims at issue are not identical, they are not patentably distinct from each other(see table below).
Instant Application
U.S. Patent No. 11,119,632
Claim 1: A system for proactively providing a user with an assessment of an information resource in advance  of user selection of the information resource, the system comprising:
     a processor coupled to a memory containing instructions executable by the processor to cause the system to:
     monitor user interaction with a user interface of a computing device displaying content;
     detect user input comprising positioning of a selection input proximate to a visual representation of an information resource for a predetermined amount of time;
     analyze content of the information resource associated with the user input in advance of user selection of the visual representation of the information resource to determine if the information resource contains potentially harmful material; and
     output to the user, via the user interface, an assessment of the contents of the information resource based on the analysis in advance of user selection of the visual representation of the information resource.
Claim 1: A system for proactively providing a user with an information resource in advance  of user selection and viewing of the information resource, the system comprising:
     a processor coupled to a memory containing instructions executable by the processor to cause the system to:
monitor user interaction with a user interface of a computing device displaying content;
     detect a hover event corresponding to user input with the user interface, the user input comprising positioning of a selection input proximate to a visual representation of an information resource for a predetermined period of time;
     analyze one or more underlying artifacts associated with the information resource; and
     output to the user, via the user interface, information associated with the information resource based on the analysis of the one or more underlying artifacts,
     wherein the visual representation of the information resource is a selectable object associated with a domain; and
     wherein analyzing the one or more underlying artifacts associated with the information resource comprises analyzing the domain associated with the selectable object, such analyzing comprising:
     comparing the domain with a plurality of trusted domain;
     correlating metadata of the domain with metadata of at least one trusted domain if the domain is determined to be similar to at least one of the trusted domains;
and
     flagging the domain as being legitimated or flagging the domain as being illegitimate based on the correlation, wherein the domain is flagged as being legitimated based on a positive correlation and the domain is flagged as being illegitimated based on a negative correlation.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a system for proactively providing a user with an assessment of an information resource in advance  of user selection of the information resource and is substantively-similar independent claims 31,41, said claims are merely a broader version of claim 1 of U.S. Patent No. 11,119,632 contains at least all of the limitations (or obvious equivalents) recited in claim 1 of the instant application.
With regard to claims of the 22-30,32-40,42-45 each depending from one of independent claims 21,31 and 41, said claims are rejected on the grounds of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,119,632 in view the foregoing nonstatutory double patenting rejection of claim 1.

Allowable Subject Matter
Claims 21-45 would be allowable if a Terminal Disclaimer is submitted to overcome the Double Patenting rejection, set forth in this office action.
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/Primary Examiner, Art Unit 2435